          Case 1:20-cv-07357-MKV Document 42 Filed 09/10/21 Page 1 of 1
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 9/10/2021
 JUAN VILLAFANE, JR.,

                             Plaintiff,
                                                                       1:20-cv-07357-MKV
                          -against-
                                                                              ORDER
 CITY OF NEW YORK,

                             Defendant.

MARY KAY VYSKOCIL, United States District Judge:

        The Court has received Defendants’ letter dated August 31, 2021. [ECF No. 38]. The

Court has reviewed Plaintiff’s First Amended Complaint filed on August 17, 2021, [ECF No. 32],

and determined that it is clearly filed in a deficient manner as the complaint is cut off after the first

page. IT IS HEREBY ORDERED that Plaintiff shall re-file his First Amended Complaint in full

and as one document on or before September 17, 2021. Failure to do so may result in dismissal of

the case for failure to prosecute. Should the Plaintiff have difficulty filing his complaint, he may

contact the ECF Help Desk at (212) 805-0800.

        The Clerk of Court is respectfully requested to terminate docket entry 32.

SO ORDERED.
                                                        _________________________________
Date: September 10, 2021                                MARY KAY VYSKOCIL
      New York, NY                                      United States District Judge
